204 F.2d 58
CUPPLESv.WATSON, Commissioner of Patents.
No. 11401.
United States Court of Appeals District of Columbia Circuit.
Argued January 23, 1953.
Decided March 26, 1953.

Mr. Homer L. Cupples, appellant, pro se.
Mr. E. L. Reynolds, Sol., United States Patent Office, Washington, D. C., for appellee. Mr. Joseph Schimmel, Atty., United States Patent Office, Washington, D. C., entered an appearance for appellee.
Before EDGERTON, WILBUR K. MILLER, and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
Appellant seeks to require appellee, the Commissioner of Patents, to admit him to practice before the Patent Office despite his failure to pass an examination. The trial judge thought it his duty, among other things, to read the examination questions and appellant's answers to them and to review the grading of these answers to the extent of determining that "by reasonable tests, the officials of the Patent Office acted fairly and without discrimination in the grading of the plaintiff's examination, pursuant to a uniform standard, that the plaintiff failed to pass the required examination," etc. Cupples v. Marzall, D.C., 101 F.Supp. 579, 583. We need not decide whether in our opinion this kind of review of the examination was necessary. In all other respects we agree with the opinion of the District Court.


2
Affirmed.